IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORNELL HESTER,                          §
                                         §
       Defendant Below,                  §   No. 197, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 0912010604 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: June 24, 2019
                           Decided: July 30, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the additional

arguments in the appellant’s motion to amend or add to the opening brief, the

appellee’s motion to affirm, and the record on appeal, we conclude that the judgment

below should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its well-reasoned order dated April 15, 2019.

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice